Exhibit 10.1

 [logo.jpg]

 

August 22, 2017

 

Mr. Jim Robbins

Via: Email – jrobbins@viveve.com

 

Dear Jim:

 

We are pleased that you have agreed to relocate to Colorado and wish you well in
this next chapter of your life. Please let us know if there is anything we can
do to help you make a smooth transition to Colorado.

 

Outlined below is the company’s Relocation Policy and Agreement. Please read
carefully, sign, and date in order to receive your relocation allowance.

 

Eligibility: Your position has been moved to our Colorado headquarters and,
therefore, you are eligible for relocation assistance. You must be an employee
in good standing (i.e., not engaged in a Performance Improvement Plan and
considered an active, regular employee of the company) in order to qualify for
relocation.

 

Timing of Move: Employees who choose to relocate must complete their move within
30 days of their target move date unless approved in writing by their department
head and the CEO. Your target relocation date is January 1, 2018.

 

Relocation Allowance: You are eligible for a $50,000 relocation allowance.
Please be aware that this relocation allowance is considered taxable income and
will be issued via the Viveve payroll system. You are required to sign this
Relocation Agreement prior to receiving this allowance.

 

Repayment Clause: Employees who receive a relocation allowance and who
voluntarily resign from their position or who are terminated for cause prior to
12 months of Viveve service after their relocation will be required to repay the
relocation allowance in its entirety within 60 days of their termination date.

 

Additional PTO: Employees who choose to relocate will be given an additional 40
hours of Paid Time Off in order to assist them in completing their move.
Employees are asked to work closely with their managers to schedule this time
off.

 

I have read and understand this policy and agree to abide by the terms and
conditions of the policy.

 

/s/ Jim Robbins 12/07/17     Employee Date     /s/ Patricia Scheller       CEO
Date

 

www.viveve.com       345 Inverness Drive South Bldg B STE 250 Englewood, CO 
80112

                                    t 720.696.8150   f 720.696.8199